DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5-18, and 20-22 are allowed.

The following is an examiner’s statement of reasons for allowance:

As amended in the responses filed 7/1/21 and 7/28/21, the limitations “display, on the display screen, the first application in the interactive region, wherein the interactive region only includes the first application including one or more selectable items and information associated with the first application in at2H1183664US01 (30992-475)least a first display region of the interactive region, a second display region of the interactive region, and a third display region of the interactive region; display a vertical list of options in the first display region, wherein the first display region is a vertical region, wherein the second display region is a horizontal region, wherein the first display region is horizontally adjacent to the second display region, wherein the third display region is a horizontal region, and wherein the third display region is vertically adjacent to the second display region and horizontally adjacent to the first display region; display a plurality of options in a horizontal list in the second display region; display, in the third display region, a selectable option; display, on the display screen, the second indicator and the third indicator in the non-interactive region; and reconfigure the touchpad to be associated with only the interactive region of the display screen, wherein portions of the touchpad include at least a first touch portion corresponding to the first display region, a second touch portion corresponding to the second display region, and a third touch portion corresponding to the third display region”, in combination with the other limitations of claim 1 (and similarly claim 16), are not taught or suggested by the prior art.  Thus, claims 1-3, 5-18, and 20-22 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH L CRAWLEY whose telephone number is (571)270-7616.  The examiner can normally be reached on Monday - Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEITH L CRAWLEY/Primary Examiner, Art Unit 2626